996 F.2d 1212
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David R. REDMOND, Plaintiff-Appellant,v.Julaan PRINCE, individually and in her official capacity asa Deputy Solicitor of Horry County, 15th Judicial Circuit;Diane Hughes, individually and in her official capacity as aDetective of Horry County Police Department;  Susan Rogers,individually and in her official capacity as a Detective ofHorry County Police Department;  Tommy Chestnut,individually and in his official capacity as a Detective ofthe Myrtle Beach Police Department, Defendants-Appellees.
No. 93-6103.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 23, 1993.

Appeal from the United States District Court for the District of South Carolina, at Charleston.  Joseph F. Anderson, Jr., District Judge.  (CA-92-2216-2-17AK)
David R. Redmond, Appellant Pro Se.
D.S.C.
AFFIRMED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
David R. Redmond appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Redmond v. Prince, No. CA-92-2216-2-17AK (D.S.C. Jan. 12, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED